DETAILED ACTION
This detailed action is in response to the amendments and arguments filed June 21, 2021 and the interview conducted on June 25, 2021, and any subsequent filings and to correct the clerical error in the Notice of Allowability to reflect that Claim 18-20 have been allowed.
Claims 1-11 and 21-23 stand allowable and Claims 18-20 withdrawn.  Claims 1-11 and 18-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 18-23 are allowed subject to the examiner's amendment appearing below.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Matthew L. Koziarz on June 25, 2021.
The application has been amended as follows: in Claim 19, line 2, delete "a" and insert "the".
Terminal Disclaimer
The terminal disclaimer filed on June 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,640,240 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585.  The examiner can normally be reached on Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK ORME/Primary Examiner, Art Unit 1779